DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to a transmission and drum thereof, F16H63/18.
II.	Claims 11-17, drawn to a transmission and actuator thereof, F16H61/32.
III.	Claims 18-29, drawn to transmission and gears thereof, F16H3/66.
IV.	Claims 30-33, drawn to a transmission and clutch thereof, F16H3/006.
V.	Claims 34-42, drawn to a transmission and input shaft and oil pump, F16H61/0031.
VI.	Claims 43-45, drawn to a transmission and shift fork thereof, F16H63/32.
The inventions are independent or distinct, each from the other because they are directed to related products.  See MPEP § 806.05(j), which states that related inventions are distinct if: 
(1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
(2) the inventions are mutually exclusive; and 
(3) the inventions as claimed are not obvious variants.  
In the instant case, the independently claimed inventions of claims 1, 11, 18, 30, 34 and 43 have at least materially different designs (e.g., the claim 1 drum is lacking in claims 11, 18, 30, 34 and 43; the claim 11 actuator is lacking in claims 1, 18, 30, 34 and 43; the claim 18 gears are lacking in claims 1, 11, 30, 34 and 43; and so on).  Furthermore, the inventions as claimed are mutually exclusive (i.e., none of the independent inventions of claims 1, 11, 18, 30, 34 or 43 infringes on another thereof) and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a 
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658